Woodward, J.1
It seems to this court, that these goods are to be made liable to this attachment, only upon one of two grounds. One is, upon the supposition that there was a partnership between Robinson and Gatchell, and under the name of the latter, and that the goods were bought of Bailey by this firm. And the other is, the direct one, that the goods were the property of Gatchell. It is not intimated *95that there was a partnership. That the goods were Gatch-ell’s, is set up by the defendant in his formal pleadings, but it is not upon this ground that he seeks to hold them. The evidence affords no grounds for it, and neither the argument of counsel, nor the instructions of the court, put the ease upon that ground. The defendant claims to hold the goods, because the plaintiff has so placed them in the hands of Gatchell as to give him credit, and enable him to practice a fraud on others.
It is to be observed that there is nothing fraudulent in the contract between Robinson and Gatchell — nothing deceptive —nothing unfair. It is not true that whenever one entrusts property in the hands of another, such property is subject to the debts of the trustee. Every one who does so entrust property, with authority to keep, use, or deal with it, in some sense gives the trustee a credit; but yet, if their contract and intent be honest and Iona fide, it is not to be subjected as the property of the bailee or trustee. And this doctrine is acted on every day. The opposite one, or that upon which the defendant stands, would destroy the relation of principal and agent, and a bailment could not exist with safety to a bailor. The simply putting one into a position where he can do a wrong, is not sufficient to charge the other, but there must be some wrong intent — some mala fides, or that which is regarded as its equivalent.
The instruction marked 3, given by the court instead of that marked 2, and asked by the defendant, commences, “if the jury find that plaintiff suffered Gatchell to buy goods in Ms own name, for the benefit of the concern, without special notice to Bailey,” &c. TMs supposes a possible state of case, wMch there was no evidence to countenance. On the contrary, by the express terms of the contract, he is prohibited purchasing from any other houses, and he binds himself not to purchase from any concern, nor to have on hand goods for sale, except such as may be furnished by Robinson. TMs instruction would naturally have a tendency to mislead the jury, by implying that they might find such a state of *96the case, whilst in truth it was prohibited. And so, too, we perceive that, if tho possession of the goods tended to give a credit, the exercise of that credit was expressly provided against and forbidden. Now, it would seem that no one can be safe with his property in the hands of a bailee, agent or clerk, if he is chargeable, when in a position so free from the elements of fraud as this plaintiff.
The cases referred to by the defendant, are quite different from this in this essential point. There is some element of fraud in them. They are cases of sales, or mortgages; or possession is held, when, by the rules of law, it should pass. Such are the cases of Allen v. Wheeler, 4 Grey, 127; Kirtland v. Snow, 20 Conn. 28; Hutchins v. Gilchrist, 23 Ver. 82. In the present case, there is no sale, no mortgage, no transfer of property, but'one is acting as the agent or clerk of the other, in selling; his authority is restricted, and he is forbidden to obtain credit, and even to purchase of others.
The case of Bailey v. Harris, 8 Iowa 331, stands upon the same principle, and gives countenance to these views. There Bailey sold Kingsley a set of blacksmith’s tools, under an agreement that, if he paid for them as stipulated, they-should be his, but till then they should remain the property of Bailey. A creditor of Kingsley levied on them, and Bailey replevied them. The property was held to be in Bailey, and his action was sustained. To enable third persons to take' and hold the property in such cases, there must be some fraud or mala fides, at least, or otherwise much of the honest intercourse between men, is cut off.
This court is not in the least disposed to hold a doctrine which shall cover frauds, or any species of imposition, but those who are actually honest, and have not in fact done anything to mislead others, are entitled to protection. It is apprehended that the cases where the property of one has been subjected to the debts of another, are cases of sales or mortgages, or the like, with some circumstance of fraud, or where confidence has been invited and betrayed. And this confidence was not invited in the present case, but, on the *97contrary, was prohibited. And if it be said that third persons could not know the actual agreement between the parties, the answer is, that Robinson is to be judged by that which he has in reality done, as is done in other relations. For instance, in the relation of principal and agent, the actual authority given to the agent, is often looked to in cases where he has misled third persons, and the principal is held to that extent only to which he has conferred authority. The plaintiff having done all fairly and honestly, and having actually prohibited the act by which the 'third person is deceived, we are unable to perceive that either law or reason requires that he should be charged.
With these remarks we recur to the particular points made in the case. The first instruction is liable to the objection, that it assumes a state of the case. It states what the court understood to be the facts proved, some of which are controverted, and announces the legal consequence following them. The taking the case itself as an illustration to the jury, is an objectionable mode of instruction. But the principal objection to it is, that it proceeds upon the basis of legal principles opposed to those which should govern the case, as we have explained them above.
The third instruction, given instead of that marked two, and asked by the plaintiff, has been noticed before. It assumes as a fact likely to be found by the jury, one which the evidence not only does not in any degree support, but of which the contrary is expressly shown. And both of these, (which are all that are given,) omit entirely, to bring into view, or give any effect to, the actual contract between the plaintiff and Gatchell. Finally, the leading objection to them lies in their proceeding upon what we conceive to be an erroneous assumption of the law applicable to the case.
Under the second instruction requested by the plaintiff, (numbered four,) he urges that there was sufficient property, about the title to which there was no doubt, and that it was the duty of the officer to levy on that; and also that he did, in fact, make seizure of that property. It does not appear *98that the sheriff had completed such a levy, and therefore there is not sufficient to make this a question. And to make the fact of any avail, that there was other property, it would be necessary for this court to hold, that the officer could not take property about which there was a doubt, whilst there was any free from question; but we are not prepared to hold this to be the law. When the sheriff has doubts, he is authorized to require security, before he assumes the responsibility, or he may resort to that which is free from question, but the law has gone no farther in its command.
As to the testimony that Gatchell informed Robinson of the purchase made by him, it is to be noticed, that the goods had been already purchased when this notice was given; and there is no evidence of any answer from Robinson, and we cannot infer his assent, against the express terms of the agreement, until some circumstances are shown as a foundation for it.
The judgment of the District Court is reversed, and the cause is remanded.

 weight, C. J. dissenting.